DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a structure, classified in at least CPC B33Y80/00.
II. Claims 10-24, drawn to a method for manufacturing a structure, classified in at least CPC B33Y10/00.
III. Claims 25-39, drawn to an apparatus for manufacturing a structure, classified in at least CPC B33Y30/00.
The inventions are independent or distinct, each from the other because:
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and .
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as on wherein the first adhesive is applied after application of the second adhesive or the first application is applied after curing of the second adhesive. Alternatively, the produce as claimed can be made by another process such as a molding process (that does not use additive manufacturing).
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus, wherein the apparatus has means for applying .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The listed groups would require a different and unique text search and classification search and would not be searched in the same way. Groups I, II, and III would each require at least a different and unique text search and a CPC classification search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alexander Osterlind on 04/01/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-39 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S PG Pub 20180111329A1) and Levine (U.S PG Pub 20180022019A1).
Regarding claim 1, Tanaka discloses a structure (Abstract), comprising; a first additively manufactured (AM) part (5, figures 1 & 11) [0048-0049 & 0054] configured to connect to a second part (6, figures 1 & 11) [0050-0051 & 0054] via a primary 
Further the retention element comprising the secondary connection can be interpreted as the coupling portion (61) and the portion of the adhesive that couples the coupling portion (61) and the first AM part and the second part (figure 11), i.e. the portion of the adhesive (7) that connects the coupling portion (61), which couples multiple parts 11 (that make up the first AM part) to each other and to the second part, with the second part, is interpreted as the secondary connection comprising an adhesive. The retention element comprising a secondary connection is interpreted as the coupling portion (61) [0082-0083] which can be a coupling pin and hole, and the part of the adhesive (7) which couples the coupling portion to the second part (figure 11).
In the event the applicant disagrees with the above interpretation of the secondary connection comprising an adhesive, it is known in the art for a secondary connection to comprise an adhesive as disclosed by Levine.
Levine is drawn also to the art of connecting a first and second substructure (Abstract), wherein the first (12) and second substructures (40) can be AM manufactured parts (Figure 6; [0017 & 0022]). Levine discloses a primary connection comprising a first adhesive (first adhesive of Levine 42 – interpreted in this instance as the second adhesive of instant application) and a secondary connection comprising a 
It would have been obvious to an ordinarily skilled artisan to have modified the structure of Tanaka, specifically the coupling portion, to comprise a mechanical structure and an adhesive, with the secondary connection comprising a first adhesive (second adhesive 44 of Levine), as disclosed by Levine, to arrive at the instant invention, in order to obtain a more rapid or convenient assembly of parts [0005], and to decrease overall time and cost to attach substructures (Abstract).

Regarding claim 2, the combination of Tanaka and Levine has already disclosed the claim limitations (see claim 1 rejection above). Tanaka has already disclosed the adhesive being epoxy, rubber and vinyl acetate adhesives [0052], 

Regarding claim 3, the combination of Tanaka and Levine has already disclosed the claim limitations (see claim 1 rejection above). Levine has already disclosed the secondary connection comprising a first adhesive (second adhesive 44 of Levine) and the adhesive being applied between the first and second part and being a UV curable adhesive [figures 4 & 5; [0023 & 0018]).

Regarding claim 4, the combination of Tanaka and Levine has disclosed the instant limitations (see claim 1 rejection above). Tanaka has already disclosed adhesive (7) being used as a primary connection to join parts 5 & 6. Levine has also disclosed a second adhesive (first adhesive o42 of Levine) that is used in a primary connection between the substructures 12 & 40.

Regarding claim 6, Tanaka has already disclosed the secondary connection comprising a mechanical structure (i.e. coupling pin & hole) [0082].

Regarding claim 7, Tanaka has already disclosed wherein the mechanical structure is integrated with at least one of the first AM part and the second part [0082]. 

Regarding claim 8, Tanaka has already disclosed the mechanical structure being formed with the outer piece 11 [0082]. Tanaka discloses that the coupling portion 61 is formed along an edge portion of the outer layer piece 11 (Figure 11) [0082]. Further, since Tanaka has already disclosed that the outer layer pieces 11 are formed by inkjet printing using a 3D printing apparatus [0048-0049 & 0054], this would mean that the coupling portion is co-printed or formed together with the outer layer piece, given that the coupling portion 61 is formed along an edge portion of the outer layer piece 11.

Regarding claim 9, Tanaka has already disclosed the coupling portion 61 being separate from the first AM part and the second part (Figure 11 & [0082]). From figure 11, which is a cross-section of the structure, it can be seen that the coupling portions are separate until bonded/fused together. The outer-layer pieces connected together make up the first AM part (5), and thus until they are connected, the coupling portion is necessarily separate from the first AM part and the second part.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S PG Pub 20180111329A1) and Levine (U.S PG Pub 20180022019A1) and Syvret et al (U.S PG Pub 20140212637 A1).
Regarding claim 5, Levine has already disclosed both a first (second adhesive 44 of Levine) and a second adhesive (first adhesive 42 of Levine) being different [0022-0023]. This would mean that the two adhesives would have different curing rates, which would naturally mean that one of the adhesives cures faster than the other adhesive. Thus, Levine discloses using an adhesive that cures faster than the other adhesive used in connecting via two connections (primary and secondary connections), a first and second substructure. Thus, Levine has sufficiently disclosed one of the adhesives curing faster than the other adhesive as is instantly claimed. 
In the event the applicant disagrees, it is known to use a fast curing and a slow curing adhesive to join two substrates or parts, as disclosed by Syvret.
Syvret, drawn also to the art of forming a bonded structure (Abstract), discloses bonding two substrates (14 & 16) (Figures 2a-2c), with a fast curing adhesive (18) and a slow curing adhesive (12) in between the substrates [0034]. Syvret further discloses that applying a fast curing adhesive and a slow curing adhesive allows the bonded structure to be moved quickly to a next station in the production line [0007]. In short, the application of a fast curing adhesive and a slow curing adhesive allows the bonded structure to be accurately and quickly bonded, which allows the structure to be moved to a next station in a production line, without the slow-curing adhesive (majority of the applied adhesive) fully curing [0007]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712